 



EXHIBIT 10.2
AMENDMENT NO. 10 TO THE SECOND AMENDED
AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
WINN LIMITED PARTNERSHIP
     This Amendment No. 10 (the “Amendment”) to the Second Amended and Restated
Agreement of Limited Partnership of WINN Limited Partnership dated July 11, 1997
(the “Partnership Agreement”) is entered into as of September 12, 2006, by
Winston Hotels, Inc., the general partner (the “General Partner”) of WINN
Limited Partnership (the “Partnership”). All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to them in the
Partnership Agreement.
     WHEREAS, additional Partnership Units were issued to the General Partner on
August 30, 2006 upon the contribution by the General Partner of the proceeds of
the issuance and sale of an additional 2,400,000 REIT Shares through a follow-on
public offering of its Common Stock;
     WHEREAS, it is desirable to amend Exhibit A to the Partnership Agreement to
reflect such transactions;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Partnership Agreement is
hereby amended as follows:
     Exhibit A to the Partnership Agreement is hereby amended by substituting
for the current version of such exhibit, a version in the form attached hereto
as Exhibit 1 reflecting the issuance of additional Partnership Units to the
General Partner upon the General Partner’s contribution of the proceeds of the
issuance and sale of an additional 2,400,000 REIT Shares through a follow-on
public offering of its Common Stock.
     IN WITNESS WHEREOF, the foregoing Amendment No. 10 to the Second Amendment
and Restated Agreement of Limited Partnership Agreement of WINN Limited
Partnership has been signed and delivered as of this 12th day of September,
2006, by the undersigned as General Partner of the Partnership.

                  WINSTON HOTELS, INC., as General Partner    
 
           
 
  By:   /s/ Brent V. West
 
   
 
  Name:   Brent V. West      
 
  Title:   Vice President and Chief Accounting Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
September 12, 2006
(Table below reflects the issuance of additional Partnership Units on account of
the
issuance of 2,400,000 REIT Shares through a follow-on public offering of the
General Partner’s
Common Stock completed on August 30, 2006)
Common Units

                  Partner and   Partnership   Percentage Address   Units  
Interest
General Partner:
               
 
               
Winston Hotels, Inc.
    29,191,839       95.72 %
2626 Glenwood Avenue, Suite 200
               
Raleigh, NC 27608
               
Limited Partners:
               
 
               
Charles M. Winston
               
Winston Hotels, Inc.
    105,643       0.35 %
2209 Century Drive
               
Raleigh, NC 27612
               
 
               
Cary Suites, Inc.
    1,019,524       3.34 %
2209 Century Drive
               
Raleigh, NC 27612
               
 
               
WJS Associates-Perimeter II, Inc.
    109,516       0.36 %
2209 Century Drive
               
Raleigh, NC 27612
               
 
               
Hubbard Realty of Winston-Salem, Inc.
    63,797       0.21 %
85 South Stratford Rd.
               
Winston-Salem, NC 27103
                     
 
    30,490,319       100.00 %      

Series B Preferred Units

                              Percentage Partner and Address   Partnership Units
  Interest
Winston Hotels, Inc.
    3,680,000       100 %
2626 Glenwood Avenue, Suite 200
               
Raleigh, NC 27608
               

 